Title: To George Washington from James Caldwell, 3 July 1780
From: Caldwell, James
To: Washington, George



Sir,
Chatham [N.J.] July 3d 1780.

Our situation here is exceedingly distressing. Parties out continually after every active Whig, and not a Centinel between us and the enemy. During the Alarm the farmers below, coud not work their fields—& now they dare not in safety. Corn and grass suffer. And no decency can be observed at Elizabeth Town about Flags. I know your Excellency must attend to your grand object—from this we do not wish to divert you. But if you can grant the 3d, or rather the first & third Jersey Regiments, You will add inexpressible joy to the Country, & add to the many favours granted, Your excellencys most obed. & very hume sert

James Caldwell

